DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the applicant’s amendment filed March 02, 2022. 
Claims 1-4 are currently pending and have been examined. 
This action is made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-032834, filed on February 26, 2019.
Response to Amendment
	The 112(f) interpretation of “holding portion,” “driving portion,” and “control unit” is withdrawn in accordance to the Applicant’s amendments to claims 1-2. However, “reference detection portion” and “gravity center detection portion” are still being interpreted under 112(f).
Response to Arguments
Applicant's arguments filed March 02, 2022 have been fully considered but they are not persuasive.
The applicant contends that Iwatake simply teaches determining the position at which the workpiece should be held, rather than where the workpiece is actually held (see Reply page 5). 
The Examiner respectfully disagrees. Iwatake does identify a workpiece which is considered to be stably or easily picked out, as the applicant acknowledges, in the cited section of [0008].  However, for further clarification, Iwatake continues to disclose picking a holding position of the workpiece at a desired point that was determined to be the most appropriate point for the most stable pick out and conveyance possible and picking the workpiece at that location – see FIG. 4-6 holding position P and at least “As shown 
The applicant also contends that the determination of the holding position in Iwatake is performed prior to picking up the workpiece, whereas the claimed reference detection control is performed after the holding portion has picked up the target article (see Reply page 5-6). 
The Examiner respectfully disagrees. Iwatake further discloses determining a holding position after the workpiece has been picked up – see FIGS. 10-11, “In addition, in the example of FIG. 10, if the stability determining part 72 determines that the stability of the picking out process is low when the workpiece 80 is picked out in accordance with the holding position P1 and the picking-out direction shown by arrow A, the picking out process is stopped, and the holding position and the picking-out direction of the workpiece 80 or the posture of the tool may be changed as described above.” [0076], and at least [0075-0079].
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because reference detection portion, gravity center detection portion in claim 1 and 2, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function of detecting a reference position of the target article held by the holding portion [0018] and detecting a gravity center position of the target article [0018], and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatake (US Pub No. 20140316573) in view of Ban (US Pub No. 20140121836).
	Regarding Claim 1, Iwatake discloses:
An article transfer apparatus comprising: (“a robot system for picking out and conveying a workpiece” [0008])
a holding portion comprising at least one suction pad that holds a target article; (“A tool 44 in the form of a pneumatic suction pad is attached to the sensor 42. The tool 44 is designed to hold the workpiece 50 with a suction force by generating negative pressure.” [0029])
a robotic arm that moves the holding portion; and (“electric motors for driving each joint of the robot 40” [0040])
a controller that controls the holding portion and the robotic arm,
wherein: the controller performs hold control to hold the target article located at a movement origin, (“the actual holding position of the workpiece being a holding position falling within a range defined by a predetermined threshold” [0009])
movement control to move the target article held by the holding portion into a movement region of a movement destination, and (“workpieces 50 randomly piled in the container 52 and move it to a predetermined destination” [0029])
the article transfer apparatus further comprises a reference detection portion that detects a reference position of the target article held by the holding portion, (“a workpiece identifying part for identifying a workpiece to be picked out and a position and posture of the workpiece” [0008])
wherein the controller further performs: reference detection control to detect, by the reference detection portion, the reference position in a state in which the target article is lifted from the movement origin, (“a picking position and posture determining part for determining a holding position of the workpiece” [0008])
determination control to determine a positional relationship between the holding portion and the reference position based on a result of detection by the reference detection control, and (“an associating part for associating the positional information of the workpiece held by the tool” [0008])
Iwatake does not explicitly teach hold-release control to release an object, calculating a position where an object’s perimeter fits within, and moving an object to that position. However, Ban explicitly teaches:
hold-release control to release hold of the target article located inside the movement region, (“placement operation controlling part for controlling the robot so as to, bring the 
position calculation control to calculate, based on the positional relationship determined by the determination control, a movement destination position that is a position, of the holding portion at the movement destination, at which an outer edge of the target article held by the holding portion fits within the movement region, and (“The target workpiece 14a is placed on the conveyor 18 so as to have a predetermined posture relative to the conveyor 18” [0036])
wherein the controller controls the robotic arm so as to move the holding portion to the movement destination position in the movement control (“The placement operation controlling part […] control(s) the robot 16 and place the target workpiece 14a held by the end effector 22 at a target site” [0042])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Iwatake to include the teachings of Ban in order to accurately pick and transfer objects to a destination position with a specified posture.
	Regarding Claim 2, Iwatake further discloses:
a gravity center detection portion that detects a gravity center position of the target article located at the movement origin, and (“a center-of-gravity position calculating part for calculating a center-of-gravity position of the workpiece held by the tool” [0008])
detects the gravity center position of the target article as the reference position by the reference detection portion in the reference detection control (“a coordinate system which represents the position and posture of the workpiece 50 and has the origin at the center-of-gravity” [0036])
Iwatake does not explicitly teach holding the object at the object’s center of gravity. However, Ban explicitly teaches:
wherein the controller: controls the holding portion and the robotic arm so as to hold the gravity center position of the target article located at the movement origin in the hold control, based on a result of detection by the gravity center detection portion (“an approximate position of the target workpiece 14a is determined in accordance with a predetermined point (e.g., the center of gravity)” [0039])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Iwatake to include the teachings of Ban in order to accurately place an object at a destination with a specified posture.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatake in view of Ban as applied to claims 1-2, and further in view of Ando (US Pub No. 20180333857).
Regarding Claim 3, Iwatake discloses:
wherein the reference detection portion includes a reference image capturing device that captures an image of the target article, and (“three-dimensional measuring device 46 for measuring a three-dimensional position of a surface of the workpieces 50” [0032])
includes a determination unit that determines the reference position of the target article based on image capture information obtained by the reference image capturing device, and (“an approximate position of the workpiece and/or an approximate position at which the workpiece can be held can be determined from the positions of the points on the surface of the workpiece” [0037])
Iwatake nor Ban explicitly teach an image capturing device couple to the holding portion of the transfer apparatus. However, Ando
wherein the reference image capturing device is coupled to the holding portion so as to move together with the holding portion (“a three-dimensional sensor attached to the hand tip portion of the robot” [0006])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Iwatake and Ban to include the teachings of Ando in order to have an unobstructed image of the objects.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatake in view of Ban as applied to claims 1-2, and further in view of Mishra (WO 2018201244).
Regarding Claim 4, Iwatake does not explicitly teach a box-shaped housing as the movement destination. However, Mishra explicitly discloses:
wherein a box-shaped housing portion that is open upward is installed at the movement destination, and the movement region is set on a bottom portion of the box-shaped housing portion (“the position for further processing may be a storage area. The storage area may be, for example, a crate, box, carton, tray or the like” [see Fig. 7, Pg. 8 line 35])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Iwatake and Ban to include the teachings of Mishra in order to place an object into a holding container.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664